DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-16, and 21-30 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by CHAE et al. (US 2020/0213975 A1 – Provisional application No. 62/538,057, filed on Jul. 28, 2017).
Regarding claims 1 and 15, CHAE et al. teach a method for data processing/ a user equipment, comprising a processor connected with a memory, wherein the processor is configured to:, comprising: receiving, by a first user equipment, control information from a second user equipment, wherein the control information comprises indication information (see par. 0089-90: A UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected 

Regarding claims 2, 7, 23, and 27 , CHAE et al. teach wherein the control information comprises Sidelink control information (SCI), and the indication information is defined by using a specific bit in the SCI (see pars. 0093-0096). 
Regarding claims 3, 8, 24, and 28, CHAE et al. also teach wherein when the second user equipment supports at least one transmit diversity mode, the indication information is defined by using at least one specific bit in the SCI (see pars. 0093-0096).
Regarding claims 4, 9, 21-22, 25, and 29, CHAE et al. also teach wherein determining, by the first user equipment, the transmission mode of the data scheduled by the control information according to the indication information, comprises: determining, by the first user equipment, the transmission mode of the data scheduled by the control information according to a value of the specific bit (see pars. 0091-0096).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643